Citation Nr: 0728107	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
Raynaud's phenomenon.

2.  Entitlement to an initial rating higher than 10 percent 
for polymyositis of the right shoulder.

3.  Entitlement to an initial rating higher than 10 percent 
for polymyositis of the left shoulder.

4.  Entitlement to an initial rating higher than 10 percent 
for polymyositis of the right hip.

5.  Entitlement to an initial rating higher than 10 percent 
for polymyositis of the left hip.

6.  Entitlement to an initial rating higher than 10 percent 
for polymyositis of the right knee.

7.  Entitlement to an initial rating higher than 10 percent 
for polymyositis of the left knee.

8.  Entitlement to an initial rating higher than 10 percent 
for dermatomyositis with Gottron's papules.

9.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the left hand.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1983 to March 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2003 and March 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, and the Appeals Management Center (AMC), 
respectively.  In January 2003, the RO granted service 
connection for Raynaud's phenomenon and assigned a 0 percent 
rating.  The RO also granted service connection for 
polymyositis of the shoulders, hips, and knees, and 
dermatomyositis with and Gottron's papules and assigned 
initial ratings of 10 percent for each joint affected and for 
the skin condition.  The veteran appealed the initial ratings 
assigned.  

In the March 2005 decision, the AMC granted service 
connection for carpal tunnel syndrome of the left hand and 
assigned a 10 percent rating.  In a March 2005 statement the 
veteran's representative indicated the veteran was appealing 
the initial rating assigned for this disability.  This is 
interpreted as a notice of disagreement (NOD) with the March 
2005 decision.  The Board must remand this issue to the RO 
because a statement of the case (SOC) has not been issued 
concerning the initial rating assigned for carpal tunnel 
syndrome of the left hand.  Furthermore, the veteran must be 
given an opportunity to perfect an appeal to the Board on 
this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The claims for higher initial ratings for carpal tunnel 
syndrome of the left hand and dermatomyositis with Gottron's 
papules are being REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to February 11, 2003, the veteran's Raynaud's 
phenomenon was characterized as not well-controlled, but 
there is no evidence of characteristic vasospastic attacks.

2.  As of February 11, 2003, Raynaud's phenomenon was well-
controlled without evidence of characteristic vasospastic 
attacks, and no sclerodactyly or trophic changes.

3.  Range of motion of the shoulders has been limited to no 
worse that 145 degrees of flexion in the right shoulder, and 
150 degrees of flexion in the left shoulder; prior to 
February 2003, muscle strength in the upper extremities was 
4/5.  

4.  Range of motion of the hips has been limited to no worse 
than 100 degrees of flexion and 30 degrees of abduction; 
prior to December 2003 muscle strength was 4/5.

5.  Extension of the knees has been normal, and flexion has 
been limited to no worse than 110 degrees without pain or 
instability.


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent initial rating for 
Raynaud's phenomenon prior to February 11, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
(DC) 7117 (2006).  

2.  The criteria are not met for a compensable initial rating 
for Raynaud's phenomenon as of February 11, 2003.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, DC 7117.  

3.  The criteria are not met for an initial rating higher 
than 10 percent for polymyositis of the right shoulder.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5021-5201 (2006).  

4.  The criteria are not met for an initial rating higher 
than 10 percent for polymyositis of the left shoulder.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5021-5201.  

5.  The criteria are not met for an initial rating higher 
than 10 percent for polymyositis of the right hip.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5021-5251, 5021-5252, 5021-5253 (2006).  

6.  The criteria are not met for an initial rating higher 
than 10 percent for polymyositis of the left hip.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5021-5251, 
5021-5252, 5021-5253.  

7.  The criteria are not met for an initial rating higher 
than 10 percent for polymyositis of the right knee.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5021-5260, 5021-5262 (2006).  

8.  The criteria are not met for an initial rating higher 
than 10 percent for polymyositis of the left knee.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5021-5260, 5021-5262.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required with regard to downstream questions such as the 
initial evaluation; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and private treatment records 
from Drs. Santiago and Turner.  In addition, VA examinations 
were provided in July 2000 and October 2002.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

According to a September 2001 letter from Dr. Santiago, in 
1998, during the veteran's military service, he was diagnosed 
with pulmonary fibrosis and was treated with steroids.  In 
December 2000, steroid treatment was stopped and the 
condition went into remission.  He developed diffuse 
nonspecific arthropathies secondary to steroid use, 
specifically affecting his shoulders and hips.

An April 2002 record from Dr. Turner indicates the veteran 
was diagnosed with polymyositis and Raynaud's phenomenon.  
Gottron's papules, a skin condition associated with 
polymyositis, was also noted over his metacarpophalangeal 
(MCP) and proximal interphalangeal knuckle pads.  This was 
characterized as a scaly rash.  He had decreased range of 
motion in his shoulders.  Range of motion in his hips was 
normal and his knees were unremarkable.

The report of the October 2002 VA examination indicates the 
veteran complained of pain, swelling, and weakness in his 
shoulders, fingers, hips, and knees.  On objective 
examination, there was decreased range of motion of the 
shoulders, hips and knees with decreased muscle strength 4/5, 
and mild quadriceps atrophy.

Dr. Turner's treatment records dated from August 2002 through 
September 2004 indicate the veteran was placed on a low dose 
of Prednisone.  In February 2003, improvement was noted with 
muscle strength 5/5 in the upper extremities and 4/5 in the 
quadriceps.  Gottron's papules were gone and Raynaud's 
phenomenon was well-controlled.  In December 2003, he 
returned to essentially full activity.  Muscle strength was 
5/5 in the upper extremities and quadriceps.  There was no 
active synovitis in the MCP and PIP joints, wrists, elbows, 
shoulders, knees, ankles, feet or toes.  There were no 
trophic changes with Raynaud's.  

Raynaud's Phenomenon 

Raynaud's phenomenon is characterized by vasospastic attacks 
that cause the blood vessels to constrict.  The condition 
mostly affects the fingers, toes, ears and nose, and is often 
triggered by exposure to cold or emotional stress.  Raynaud's 
phenomenon is rated under DC 7117.  In order to receive a 10 
percent rating, there must be evidence of characteristic 
attacks occurring one to three times a week.  
38 C.F.R. § 4.104, DC 7117.  Characteristic attacks consist 
of sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  Id., Note.  The rating criteria also 
provide that the evaluation is for the disease as whole, 
regardless of the number of extremities involved or whether 
the nose and ears are involved.  

In an April 2002 letter, Dr. Turner mentioned that he was 
electing to treat the veteran's Raynaud's phenomenon and 
borderline hypertension with Procardia.  This is the first 
instance this condition was noted in the record.  The report 
of the October 2002 VA examination indicates the veteran 
reported that he had cold problems with his hands and they 
swelled, but were not swollen at the time of the examination.  

A December 2002 record from Dr. Turner indicates the veteran 
was doing better, but the Raynaud's phenomenon was not as 
well controlled as the doctor would have liked.  His 
Procardia dosage was increased.  A February 11, 2003 note 
indicates the condition was controlled and there were no 
sclerodactyly or trophic changes.  In April 2003, it was 
noted that he had a good response to treatment, both with 
Raynaud's phenomenon and muscle problems.  Follow-up records 
also note no further problems with this condition.

The record indicates that prior to February 11, 2003, the 
veteran's Reynaud's phenomenon was not well-controlled.  
There is no evidence of any vasospastic attacks, however, 
resolving reasonable doubt in the veteran's favor, a 10 
percent rating is granted during this time period.  Because 
the record does not show attacks as defined in DC 7117, an 
evaluation in excess of 10 percent was not warranted during 
this period.  As of February 11, 2003, the evidence indicates 
the condition was well-controlled and there is no evidence of 
any vasospastic attacks or active disease.  Therefore, a 
compensable rating is not warranted since February 11, 2003.

Polymyositis of the Shoulders

The veteran's polymyositis is evaluated under DC 5021, which 
is rated based on limitation of motion of the affected part.  
38 C.F.R. § 4.71a, DC 5021.  Under 5201, limitation of motion 
of an arm (minor or major extremity) at shoulder level (to 90 
degrees) warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, DC 5201.  Normal range of motion of the shoulder is 
180 degrees of flexion, 180 degrees of abduction, and 90 
degrees of internal and external rotation.  38 C.F.R. § 
4.71a, Plate I.  

The evidence does not indicate that the range of motion of 
the veteran's arms has been limited to shoulder level.  The 
report of a July 2000 VA examination indicates there was 
limitation of motion of both shoulders without pain.  Range 
of motion of the right shoulder was limited to 155 degrees of 
abduction and 145 degrees of flexion.  Range of motion of the 
left shoulder was limited to 160 degrees of abduction and 150 
degrees of flexion.  Muscle strength was normal.  The report 
of the October 2002 VA examination indicates range of motion 
of both shoulders was limited to 160 degrees of abduction and 
160 degrees of flexion.  There was no tenderness to palpation 
or swelling.  X-rays were normal.  These results are 
equivalent to a 0 percent rating.  

Although unclear, a 10 percent rating was apparently assigned 
to compensate the veteran for functional impairment due to 
slight limitation of motion and loss of muscle strength.  38 
C.F.R. § 4.40, 4.45, 4.59.  Private medical records from Dr. 
Turner indicate that in September 2002, the veteran had 
muscle weakness in the upper extremities.  Muscle strength 
was 4/5.  By February 2003, however, muscle strength had 
improved and was 5/5.  In December 2003, muscle strength was 
normal and he returned to full activity.  For these reasons, 
ratings higher than 10 percent are not warranted for the 
shoulders during the course of this appeal.

Polymyositis of the Hips

Limitation of motion of the hips is evaluated using the 
criteria under DC 5251 (limitation of extension of the 
thigh), DC 5252 (limitation of flexion of the thigh), and DC 
5253 (impairment of the thigh).  DC 5251 does not provide for 
a rating higher than 10 percent.  To warrant a higher 20 
percent rating under DC 5252, flexion of the thigh must be 
limited to 30 degrees.  To warrant a higher 20 percent rating 
under DC 5253, abduction must be limited to 10 degrees.  38 
C.F.R. § 4.71a, DCs 5251-5253.  Normal range of motion of the 
hips is flexion to 125 degrees and abduction to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.

An April 2002 record from Dr. Turner indicates range of 
motion of the veteran's hips was normal.  The report of the 
October 2002 VA examination indicates flexion was limited to 
100 degrees and abduction was limited to 30 degrees, 
bilaterally.  There was mild quadriceps atrophy and muscle 
strength was 4/5.  X-rays were normal.  Dr. Turner's records 
show similar findings with continued improvement.  In 
December 2003, muscle strength was 5/5 in the quadriceps.  
There was no myoedema, wasting or tenderness.  It was noted 
that muscle strength was clearly normal.  These results are 
consistent with a 0 percent rating and in no way approximate 
the criteria for compensable rating.  

Presumably 10 percent ratings were assigned to compensate the 
veteran for functional impairment due to slight limitation of 
motion and loss of muscle strength.  38 C.F.R. § 4.40, 4.45, 
4.59.  During the course of this appeal, range of motion of 
the veteran's hips has not been limited to 30 degrees of 
flexion or 10 degrees of abduction, even with consideration 
of functional factors.  38 C.F.R. §§ 4.7, 4.21.  Therefore, 
ratings greater than 10 percent are not warranted.  

Polymyositis of the Knees

Limitation of motion of the knees is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  These two precedent GC 
opinions indicate that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

To warrant higher 20 percent ratings under DC 5260, flexion 
of the knee must be limited to 30 degrees.  To warrant a 
higher 20 percent rating under DC 5261, extension of the knee 
must be limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261.  Normal range of motion for the knee is from 0 degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.

The report of the July 2000 VA examination indicates range of 
motion for the veteran's right knee was normal.  Flexion of 
the left knee was limited to 135 degrees and extension was 
normal.  There was no joint tenderness or effusion, but there 
was tenderness of the right lateral patella.  X-rays were 
normal.  An April 2002 record from Dr. Turner indicates the 
veteran's knees were "unremarkable."  The report of the 
October 2002 VA examination indicates range of motion of the 
knees was from 0 degrees of extension to 110 degrees of 
flexion, bilaterally.  There was no tenderness, swelling or 
instability.  There was mild atrophy of the quadriceps and 
muscle strength was 4/5.  X-rays were normal.  As mentioned, 
Dr. Turner's records indicate the veteran's condition 
gradually improved and by December 2003, he had normal muscle 
strength without any muscle wasting.

The results of the range of motion studies are equivalent to 
a 0 percent rating.  The 10 percent ratings are appropriate 
for functional impairment due to muscle weakness and mild 
limitation of motion; however, the evidence does not indicate   
that higher 20 percent ratings are warranted.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  


Extraschedular Consideration

In this case, there is no showing that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture so as to warrant the assignment of ratings 
on an extraschedular basis.  See 38 C.F.R. § 3.321.  The 
evidence does not show marked interference of employment or 
frequent periods of hospitalization or other evidence that 
would render impractical the application of the regular 
schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b);  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

For the reasons stated above, aside from the 10 percent 
rating granted for Raynaud's phenomenon prior to February 11, 
2003, the claims for higher initial ratings must be denied 
because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).















							(CONTINUED ON NEXT PAGE)
ORDER

A 10 percent rating is granted for Raynaud's phenomenon from 
May 14, 2002 to February 10, 2003.

The claim for a compensable rating for Raynaud's phenomenon 
as of February 11, 2003, is denied.

The claim for an initial rating higher than 10 percent for 
polymyositis of the right shoulder is denied.

The claim for an initial rating higher than 10 percent for 
polymyositis of the left shoulder is denied.

The claim for an initial rating higher than 10 percent for 
polymyositis of the right hip is denied.

The claim for an initial rating higher than 10 percent for 
polymyositis of the left hip is denied.

The claim for an initial rating higher than 10 percent for 
polymyositis of the right knee is denied.

The claim for an initial rating higher than 10 percent for 
polymyositis of the left knee is denied.


REMAND

The veteran's skin condition, characterized as 
dermatomyositis with Gottron's papules, has been assigned an 
initial 10 percent rating.  The schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2006)).  Under the old criteria, there was no specific 
diagnostic code for dermatomyositis.  Generally, this 
condition was rated by analogy using the criteria for scars 
or eczema under DCs 7800-7806.  38 C.F.R. 
§ 4.118, DCs 7800-7806 (2002).  

The new version of DC 7821 provides specific criteria for 
rating cutaneous manifestations of collagen-vascular 
diseases, including dermatomyositis.  To warrant a higher 30 
percent rating, there must be evidence of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for at total duration 
of six weeks or more, but not constantly during the past 12-
months.  To warrant an even higher 60 percent rating, more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas must be affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs must have been required during the 
past 12-month period.  38 C.F.R. § 4.118, DC 7821 (2006).

Private medical records from Dr. Turner indicate the veteran 
was being treated daily with Prednisone, a corticosteroid, 
from September 2002 through September 2004.  In September 
2004, it was noted that the dosage was being decreased to 2 
mg daily and then discontinued altogether.  It is unclear 
whether this was ever done or whether the veteran has been 
taking Prednisone for the past 12-months.  There is also no 
evidence as to the percentage of skin area affected by the 
skin disease.  An examination is therefore necessary.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

As for the veteran's claim for a higher initial rating for 
carpal tunnel syndrome of the left hand, as mentioned, he 
expressed his disagreement with the RO's March 2005 rating 
decision in an NOD filed later that month.  The RO, however, 
has not provided him an SOC in response to this NOD.  In this 
type of situation, the Board must remand this claim to the 
RO, rather than merely referring them there.  
See Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Accordingly, these claims are REMANDED for the following 
action:

1.  Afford the veteran a VA dermatology 
examination to determine the severity of 
his service-connected dermatomyositis with 
Gottron's papules.  The claims folder 
should be made available to the examiner. 
The examiner is requested to render the 
following opinions:

What percentage of the veteran's entire 
body is affected by the skin disorder and 
what percentage of the exposed areas of 
the body are affected by the skin 
disorder?

Has the skin disorder required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs during the past 
12-months; and, if so, for how many weeks?

Is the veteran's skin disorder manifested 
by ulceration, exfoliation, crusting, 
exudation or itching?  If so, are these 
symptoms constant?  Are there extensive 
lesions or marked disfigurement?  Does the 
skin disorder have systemic or nervous 
manifestations?

Is the veteran's skin disorder 
exceptionally repugnant or severely 
disfiguring?

2.  After completion of the above, if the 
claim is not fully granted, issue a SSOC, 
before returning the case to the Board, if 
otherwise in order.  The SSOC must include 
a discussion of the old criteria for 
rating skin conditions that was effective 
prior to August 30, 2002.

3.  Also send the veteran an SOC 
concerning the issue of a higher rating 
for carpal tunnel syndrome of the left 
hand.  He and his representative must be 
advised that a timely substantive appeal, 
such as a VA Form 9 or equivalent 
statement, must still be submitted in 
response to the SOC to "perfect" an 
appeal to the Board concerning these 
additional claims.  They also must be 
advised of the time period in which to 
perfect an appeal.  And if, and only if, a 
timely appeal is perfected as to this 
claim should it be returned to the Board 
for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


